Citation Nr: 1509064	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for a disability manifested by memory loss.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a bilateral foot disability.  

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for the residuals of a broken arm.  

8.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to October 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his substantive appeal, the Veteran requested to attend a travel board hearing.  The hearing was scheduled, but the Veteran did not attend the scheduled hearing.  

By rating decision dated in July 2014, the RO denied service connection for bilateral hearing loss.  The veteran's representative, in correspondence dated in July 2014, submitted a notice of disagreement to the denial.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for residuals of a broken arm and bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  While the Veteran sustained a head laceration during service, he has not manifested residuals of any head injury at any time after service.  

2.  A disability manifested by memory loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  A left shoulder disability was not manifested during service or at any time after service.  

4.  The Veteran had a toe injury during service that is not shown to be related to any current bilateral foot disability.  

5.  The Veteran had an episode of low back complaints during service that are not shown to be related to any current low back disability.  

6.  Arthritis of the low back was not manifested during service or within one year thereof.  

7.  The Veteran had an episode of left knee complaints during service that are not shown to be related to any current left knee disability.  

8.  Arthritis of the left knee was not manifested during service or within one year thereof.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A disability manifested by memory loss was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A left shoulder disability was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A bilateral foot disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Degenerative disc disease and arthritis of the lumbar spine were neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  A left knee disability was neither incurred in nor aggravated by service nor may arthritis of the left knee be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A November 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in March and October 2010.  The Board finds that the opinions obtained are adequate for the issues adjudicated herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Residuals of a Head Injury

The Veteran contends that service connection is warranted for the residuals of a head injury.  Review of the Veteran's STRs shows no treatment for a specific head trauma during service, but he did report having had a head injury on his medical history form at the time of separation from service.  This was further described as a laceration of the forehead in January 1993, without loss of consciousness.  

Post-service VA outpatient treatment records do not demonstrate complaints or manifestations of residuals of a head injury.  On outpatient treatment in July 2009, the Veteran specifically denied having had a head injury.  An examination was conducted by VA in March 2010.  At that time, it was reported that the Veteran had lacerated his forehead during service, but had denied having had a head injury.  The Veteran stated that he did not remember the location of the laceration and examination found no scar or evidence of a previous laceration.  The examiner rendered an opinion that the Veteran had no residuals of an in-service head injury.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence that the Veteran has manifested residuals of a head injury at any time after service.  Moreover, his lay statements to the VA examiner indicate that he did not believe that he had residuals of a head injury.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a head injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Disability Manifested by Memory Loss

The Veteran, in his application for compensation benefits, claimed service connection for a disability manifested by memory loss.  In his correspondence, he does not make specific contentions regarding this disability.  

Review of the STRs shows no complaint or manifestation of a disability manifested by memory loss.  On examination for separation from active duty, the Veteran specifically denied having or having had loss of memory or amnesia.  VA outpatient treatment records show that the Veteran had memory complaints in April 2011, but it was later reported that neuropsychiatric testing in May 2011 found no primary memory impairment.  On VA examination in March and October 2010, the Veteran had no complaints regarding memory loss.  

While the Veteran had complaints of memory loss after service, this was not manifested during service or until many years thereafter and has not been associated in any way with the Veteran's period of active duty.  It is notable that the Veteran did not complain of memory loss at the time of separation from service and has never contended that he had symptoms of memory loss since service.  The United States Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of memory loss complaints, symptoms, or findings for approximately 15 years between the period of active service and his complaints of memory loss is itself evidence which tends to show that any memory loss did not have its onset in service or for years thereafter.  Under these circumstances, the preponderance of the evidence is against the claim and service connection must be denied.  

Left Shoulder Disability

The Veteran contends that service connection is warranted for a left shoulder disability.  Review of the Veteran's STRs shows no complaint or manifestations of a disability of the left shoulder.  VA outpatient records of treatment subsequent to service are similarly negative for such complaints or manifestations and on VA examination in March 2010, the Veteran did not report having left shoulder pain.  As noted, in the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer, 3 Vet. App. at 223.  Accordingly, the preponderance of the evidence is against the claim and service connection for a left shoulder disability is not warranted.

Bilateral Foot Disability

The Veteran contends that service connection should be awarded for a bilateral foot disability that he describes as bilateral foot "trouble."  He has not given specific details regarding the precise nature of the foot disorder for which service connection is being claimed.  

Review of the Veteran's STRs shows no complaints or manifestations of a foot disability until the examination for separation from service when the Veteran reported a history of having or having had foot trouble.  This was further described as him having slammed his toe in the door a month and a half earlier.  It was described as resolving.  Clinical evaluation of the feet was normal.  A contusion of the toe that was healing well was noted.  The specific toe involved was not indicated.  

Post service treatment records show that the Veteran has been diagnosed with pes planus and has been found to have numbness of the feet that has been associated with non-service-connected multiple sclerosis.  He has not contended, nor does the medical evidence show, any relationship between the currently demonstrated pes planus or multiple sclerosis and service.  Neither does the Veteran contend, nor do current treatment records demonstrate, an abnormality that could be considered a residual of any in-service toe injury.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that service connection is warranted for a low back disability, which has been diagnosed as degenerative disc disease of the lumbar spine.  

Review of the STRs shows that the Veteran was treated for lower back pain in April 1993 when flexion and extension were within normal limits, with tenderness in the sacroiliac joints and tight paravertebral muscles.  The assessment was low back pain.  On examination for separation from service several months later, the Veteran did report having or having had recurrent back pain that was further described as intermittent low back pain.  Clinical evaluation of the spine at that time was normal.  

Post-service medical evidence includes a November 2009 reference to persistent complaints of back pain following a lumbar puncture procedure one month earlier.  This was described as a pressure sensation at or near the puncture site.  

An examination was conducted by VA in March 2010.  At that time, the Veteran indicated that he had low back pain primarily around L5-S1.  He took medication for his pain, without significant help.  He stated that he had never had a history of injury and no surgery.  He used a cane and had instability and weakness in the lower extremities, but these were considered to be the result of multiple sclerosis.  After examination, the diagnosis was age-acquired degenerative disc disease of the lumbar spine.  The examiner rendered an opinion that the Veteran's current lumbar spine disability was not caused by, or the result of, military service.  The rationale provided was that the Veteran had a single minor back strain in 1993, with no indication of injury.  There were no further complaints of back pain until the Veteran had a lumbar puncture in October 2009.  The Veteran had some minor degenerative changes, but there were "obviously age-acquired."  

The record shows that the Veteran had an episode of low back pain while on active duty, but no further complaints of low back pain until 2009 after he had undergone a lumbar puncture procedure.  Arthritis was not demonstrated during service or within one year thereafter.  The absence of clinical treatment records for approximately 25 years after active duty is probative evidence against continuity of symptoms since service.  See Mense 1 Vet. App. at 354.  The Board finds that the Veteran had a single episode of low back pain in service that is unrelated to his current disability, which, the only medical opinion of record indicates, is age related.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, currently diagnosed as degenerative disc disease of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Left Knee Disability

The Veteran contends that service connection is warranted for a left knee disability.  Review of the STRs shows that he had complaints of left knee and left elbow pain in September 1993, but the treatment record shows only an evaluation of the left elbow.  On examination for separation from service, he denied having or having had a "trick" or locked knee.  Clinical evaluation of the lower extremities was normal.  

An examination was conducted by VA in March 2010.  At that time, the Veteran indicated that his knee felt unstable; however, this lower extremity instability was considered to be due to loss of balance and weakness in both lower extremities due to multiple sclerosis symptoms.  He described no swelling, locking or pain in the left knee.  He used a cane for his multiple sclerosis symptoms.  On physical examination, the knee appeared to be anatomically normal.  Range of motion was normal.  There was no swelling or tenderness.  There was no laxity of the ligaments.  An X-ray study showed enthesopathy at the insertion of the quadriceps tendon, but was otherwise normal.  The assessment was normal left knee with the exception of some spurring at the quadriceps tendon.  Following examination, the examiner opined that the left knee disability was not caused by, or the result of military service.  The rationale for this was that there was no examination of the left knee in service and no history of left knee injury in the military coupled without complaints of left knee disability from 1993 until his recent application for service connection.  As such, there was a lack of chronicity.  

The record shows that the Veteran had an episode of left knee pain while on active duty, but no further complaints of a left knee disorder until his current claim for compensation benefits.  Arthritis was not demonstrated during service or within one year thereafter.  The absence of clinical treatment records for approximately 25 years after active duty is probative evidence against continuity of symptoms since service.  See Mense 1 Vet. App. at 354.  The Board finds that the Veteran had a single episode of left knee pain that did not require treatment in service that is unrelated to his current disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability, currently diagnosed as spurring at the quadriceps tendon, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for a disability manifested by memory loss is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for degenerative disc disease of the lumbar spine is denied.  

Service connection for a left knee disability is denied.  



REMAND

Review of the Veteran's STRs shows that at the time of examination for entry into service, a fracture of the left elbow prior to active duty was reported.  During service, the Veteran was treated for left elbow complaints.  While the Veteran was examined in March 2010, contradictory medical opinions, neither of which took the preexisting nature of the left elbow disability into consideration, were rendered.  As such, an additional examination is necessary.  

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2014).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Regarding the claim of service connection for bilateral hearing loss, the Veteran has submitted a Notice of Disagreement with the July 2014 rating decision.  To date, it is not shown that the Veteran has been sent a Statement of the Case related to this issue; therefore, the claim must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the Veteran's current left elbow disability represents aggravation of a pre-existing condition (i.e., whether the pre-existing left elbow disability was aggravated by his period of active service.  In formulating the opinion, a preexisting condition is aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation is not conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  

2.  The Veteran must be provided a Statement of the Case on the issue of entitlement to service connection for bilateral hearing loss.  If and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

3.  Thereafter, the AOJ should readjudicate the issue of service connection for a left elbow disability on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


